Citation Nr: 1822577	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-05 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, secondary to herbicide exposure.

2. Entitlement to service connection for hypertension, secondary to diabetes mellitus.

3. Entitlement to service connection for an eye condition, retinal neuropathy, secondary to diabetes mellitus.

4. Entitlement to service connection for bilateral diabetic neuropathy of the upper extremities, secondary to diabetes mellitus.

5. Entitlement to service connection for bilateral diabetic neuropathy of the lower extremities, secondary to diabetes mellitus. 

6. Entitlement to service connection for breathing condition, secondary to diabetes mellitus.

7. Entitlement to service connection for left knee disability 

8. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1967 to October 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran presented sworn testimony at a hearing before the undersigned in August 2016.  

The issues of entitlement to an increased rating for service-connected asbestosis; an 1151 claim based on negligence associated with left ear surgery; entitlement to service connection for posttraumatic stress disorder (PTSD); and entitlement to service connection for scalp problems, to include skin cancer associated with chemical and herbicide exposure have been raised by the record in August 2016 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

Additionally, at his August 2016 hearing, the Veteran testified that he is unable to get a job and currently unemployed, due to his service-connected disability, asbestosis.  As such, the issue of total individual unemployability due to service-connected disabilities (TDIU) has been raised.  TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b).

The issues of entitlement to service connection for left knee disability and entitlement to a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not shown to have served in-country or on the inland waterways of the Republic of the Vietnam during the Vietnam War.  His tenure of service did include service in the blue waters off the coast of Vietnam.

2. The Veteran was not exposed to herbicides in service.

3. The Veteran's diabetes mellitus did not manifest during service or for many years thereafter.  The evidence does not reveal that the Veteran's diabetes mellitus-type II was manifested to a degree of ten percent within one year of separation.

4. Diabetes mellitus-type II was diagnosed many years after service and there is no competent evidence that establishes that the condition is related to a disease or injury suffered in-service.

5. The Veteran is not service-connected for diabetes mellitus, therefore, service connection for hypertension, cannot be granted based upon a non-service-connected disability.  

6.	The Veteran is not service-connected for diabetes mellitus, therefore, service connection for an eye condition, retinal neuropathy, cannot be granted based upon a non-service-connected disability.  

7.	The Veteran is not service-connected for diabetes mellitus, therefore, service connection for bilateral diabetic neuropathy of the upper extremities, cannot be granted based upon a non-service-connected disability.  

8.	The Veteran is not service-connected for diabetes mellitus, therefore, service connection for bilateral diabetic neuropathy of the lower extremities, cannot be granted based upon a non-service-connected disability.  

9. The Veteran is not shown to be service-connected for diabetes mellitus, therefore, service connection for a breathing condition, cannot be granted based upon a non-service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for diabetes mellitus, type II, secondary to herbicide exposure have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2. The criteria for entitlement to service connection for hypertension, secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.10 (2017).

3. The criteria for entitlement to service connection for an eye condition, retinal neuropathy, secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.10 (2017).

4. The criteria for entitlement to service connection for bilateral diabetic neuropathy of the upper extremities, secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.10 (2017).

5. The criteria for entitlement to service connection for bilateral diabetic neuropathy of the lower extremities, secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.10 (2017).

6.	The criteria for entitlement to service connection for a breathing condition, secondary to diabetes mellitus, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.10 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. 3.303 (a).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service. 38 C.F.R. § 3.303 (d).

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a).

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309 (a) (and not merely diseases which are "medically chronic"), including diabetes mellitus, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303 (b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of a current injury or disease which is a recognized cause of a chronic disability.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).

In making all determinations, the Board must also fully consider the lay assertions of record.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disabilities are the type of disabilities for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159 (a)(2) (2017).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 45 (2007); See also 38 C.F.R. § 3.159 (a)(1) (2017).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumptive service connection

In this case, the Veteran asserts that he was exposed to herbicide agents while serving on the U.S.S. Bonhomme Richard.  

Specifically, he asserts that the ship served on the offshore waters of Vietnam and that the ship, which was an aircraft carrier, transported herbicides for the Air Force.  See August 2016 Hearing Transcript. 

The law provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied, including.  38 C.F.R. § 3.309 (e). 

For the purposes of 38 C.F.R. § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307 (a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision. 

VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).  Furthermore, "service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313  (a).  This provision has been interpreted as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual, IV.ii.1.H.2.a.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

The record reflects that the Veteran served on the U.S.S. Bon Homme Richard.

In November 2015, the Joint Services Records Research Center (JSRRC) issued a formal finding that it found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, tested, or transported tactical herbicides.  

Simply stated, the Veteran's recollection that his aircraft carrier somehow delivered herbicides to Vietnam is simply inaccurate.  Very generally speaking such a ship would not be used for such a task. 

Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As such, the JSRRC could not provide evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  There is no other evidence supporting the Veteran's contention of exposure to herbicides during service.

There is no evidence that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam during the ports and stops indicated.

Further, the Veteran's service treatment records make no reference to diabetes mellitus, or diabetic symptoms.  Therefore, symptoms were not noted in service.  The earliest record of a diagnosis is noted to be 2005.  See August 2007 Diabetic Retinopathy Surveillance Note.  

The Board recognizes that in December 2008, VA Compensation and Pension (C&P) Service released a Policy on Vietnam Naval Operations, which specifically stated that Da Nang Harbor and all other harbors along the Vietnam coastline were considered to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  Therefore, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Ranh Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin.

The Board further notes that VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  This list was included as part of the December 2008 C&P Bulletin, as well as updated C&P Bulletins promulgated in January 2010, May 2011, November 2012, June 2016, and an updated list from January 2018. 

In pertinent part, these lists identify ships that operated primarily or exclusively on Vietnam's inland waterways, ships that operated temporarily on Vietnam's inland waterways or docked to the shore, and ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  For ships identified as operating primarily or exclusively on Vietnam's inland waterways, a claimant need not leave the ship in order for VA to concede herbicide exposure.  On the other hand, a claimant who served aboard a ship that docked or operated on the close coastal offshore waters must provide evidence of "visitation in Vietnam" with a lay statement attesting to the fact that he or she personally went ashore, in order for VA to concede herbicide exposure.  

In this case, the USS Bonhomme Richard has not been identified as a ship operating on Vietnam's inland waterways.  Therefore, the Board finds that the Veteran had no in-country service or documented visitation in the Republic of Vietnam, and there is no evidence that he was exposed to herbicides or herbicidal agents in-service.

While the Board acknowledges the Veteran's August 2016 hearing testimony regarding his assertions that the flight deck of his vessel was contaminated by an air craft used to transport herbicides for the Air Force and that while he was aboard the vessel it traveled offshore the waters of Vietnam.  However, nothing in the evidence of record indicates any other basis for such exposure.  Further, the planes would have been too small to transport such herbicides in any amount of quantity used by the Air Force.  Accordingly, there is no basis of granting presumptive service connection for the Veteran's diabetes mellitus-type II.  The type of ship supports the finding that this ship was, by definition, in blue water at all times during its service in Vietnam.  The Veteran's recollection are simply outweighed by other evidence in this case, as cited above. 

In reaching this determination the Board has considered the doctrine of the reasonable of doubt.  However, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claim and as such, the doctrine is not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that the United States Court of Appeals for the Federal Circuit has held that when the criteria for presumptive service connection are not met, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).



Service Connection on a direct basis

The Board notes that the Veteran is currently diagnosed with diabetes mellitus, as noted in the February 2008 Diabetic Retinopathy Surveillance Note.  Therefore, the Veteran has a current disability as required by 38 C.F.R. § 3.303.

However, the Veteran's STRs are negative for any evaluation, diagnosis, or treatment for diabetes mellitus, or diabetic symptoms while on active duty.  The earliest record of a diagnosis is noted to be 2005, 30 years after exiting service.  See August 2007 Diabetic Retinopathy Surveillance Note.  The Board notes that there is no indication that the Veteran's diabetes mellitus, type II had an onset in service or within one year of separation.  Indeed, the available post-service medical records do not suggest that the Veteran had diabetes mellitus prior to 2005.  Moreover, the Veteran has not contended that his diabetes mellitus-type II was present while on active duty; i.e., he has not disputed it that the condition first developed many years after active service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  

Further, as diabetes mellitus-type II was first manifested, and diagnosed, many diagnosed years after service, the Veteran is not entitled to a grant of service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.303, 3.309(a), for a chronic disease present to a compensable degree within the first post-service year. 

In making all determinations, the Board has thoroughly considered all lay assertions of record.  The Board acknowledges the Veteran contention that his diabetes mellitus type II was caused by or related to his active service.  However, the evidence of record does not support his assertion.  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  While the Board is sympathetic to the Veteran's complaints of symptoms related to his diabetes mellitus, type II, in the absence of medical evidence to establish a nexus or causal link between the condition and active service, there is no basis upon which VA benefits can be granted. 

In reaching this determination the Board has considered the doctrine of reasonable doubt.  However, for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the claims and as such, therefore, the doctrine does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Other claims secondarily claimed to diabetes mellitus.

The Veteran asserts entitlement to service connection secondary to diabetes for the following conditions: hypertension, hypertension, retinal neuropathy, bilateral diabetic neuropathy of the upper extremities, shortness of breath, and bilateral diabetic neuropathy of the lower extremities.  See August 2016 Hearing Transcript.  Secondary service connection cannot be established if the underlying (primary) disability basis for the secondary service connection is not itself service-connected.  38 C.F.R. § 3.310.  Absent service connection for diabetes mellitus, the preponderance of the evidence is against service connection for hypertension, hypertension, retinal neuropathy, bilateral diabetic neuropathy of the upper extremities and bilateral diabetic neuropathy of the lower extremities, claimed as secondary to diabetes mellitus.  Id.  

The Veteran also does not contend, and the evidence does not otherwise show, that any of the claimed disabilities occurred in service or is otherwise related thereto.  Therefore, these claims must be denied.

ORDER

Service connection for diabetes mellitus, secondary to herbicide exposure is denied.

Service connection for hypertension, secondary to diabetes mellitus is denied.

Service connection for an eye condition, retinal neuropathy, secondary to diabetes mellitus is denied.

Service connection for bilateral diabetic neuropathy of the upper extremities, secondary to diabetes mellitus is denied. 

Service connection for bilateral diabetic neuropathy of the lower extremities, secondary to diabetes mellitus is denied.

Service connection for a breathing condition, secondary to diabetes mellitus is denied

REMAND

Regrettably, the Board finds that further development is necessary before a decision on the merits may be made regarding entitlement to service connection for a left knee disability and entitlement to a compensable rating for bilateral hearing loss.  

The Veteran asserts that he injured his knee during active duty service.  Specifically, the Veteran asserts that while he was on an aircraft carrier during active duty service, he slipped and fell off a boiler onto a catwalk, injuring his left knee.  Medical records indicate the Veteran originally injured his knee in service. However, records indicate the Veteran sustained a twisting and hyperextension injury to his left knee in January 1999.  See February 1999 Medical Treatment Records.  The Veteran's March 1999 medical treatment records indicate the Veteran sustained an injury to his left knee in January 1999.  The July 1999 examiner opined that it is likely that the injury the Veteran sustained was more significant due to the fact of his prior injury while in service.  However, he further opined that the Veteran currently suffers minimal physical and pain limitations due to this injury.  The Veteran testified that he has severe arthritis in his left knee and that his doctor indicated that it was "par for the course" considering his in-service injury.   The Veteran also indicated that he is going to have additional surgeries to the left knee because the pain has increased and he "can't stand the pain anymore."  Therefore, the Board finds that scheduling the Veteran for new VA examinations in order to determine the etiology of any diagnosed left knee disorder is warranted.

Additionally, the Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss.  At the August 2016 VA examination, the Veteran testified that his hearing is tested every six months at VA in Madison and that his hearing loss had increased in severity.  Therefore, the Board finds that scheduling the Veteran for new VA examinations in order to determine the current level of severity of the Veteran's service-connected bilateral hearing disability is warranted.

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Appellant and request the names and addresses of any and all health care providers who have provided treatment for his left knee disorders.  After acquiring this information and obtaining all necessary releases and authorizations, obtain and associate these records with the claims file.

Any outstanding VA medical records should be obtained and associated with the claims file.

2. Upon receipt of all additional records, and determination that no additional records exist or
evidence that they are unobtainable, schedule the Veteran for a VA examination to determine the nature and etiology of all current left knee conditions.  The examiner is to determine whether it is at least as likely as not that the Veteran's left knee condition is related to or caused by his active duty service.

The VA examiner is to take into consideration the Veteran's statements that his left knee condition is the result of injuries sustained during two separate events during active duty service. 

The examiner should consider all pertinent medical records associated with the claims file, including the Appellant's service treatment records, pre-service treatment records, post-service medical records, lay statements and assertions.

It should be noted that the Veteran testified that he has had two arthroscopic knee surgeries on his left knee, the first in March 1999.  Prior to reinjuring his knee and the surgeries, the Veteran indicated that his knee would occasionally give out on him.  The VA examiner is to indicate if the Veteran's post-service left knee injuries are related to or caused by his active duty service.

It should be noted, the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examination report must include a complete rationale for all opinions expressed.  If the requested opinions cannot be provided without resorting to speculation, the examiner must explain why this is so.

3. Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review.  The examiner is to perform all indicated tests and studies, and provide pure tone threshold values and speech discrimination percentages using the Maryland CNC test. 

The examiner should also describe the Veteran's reported effects of the Veteran's hearing loss disability on his functioning. 

The examiner should also provide an opinion concerning the impact of the bilateral hearing loss disability on the Veteran's ability to work.

The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been accomplished, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.	After completing the above actions and any other development, as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues of entitlement to service connection for a left knee condition and entitlement to a compensable rating for bilateral hearing disability.  If the issues remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them an opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


